Citation Nr: 1641794	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-31 813	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for status post right tibia fracture.

2.  Entitlement to an initial disability rating in excess of 0 percent for scars to the inner right wrist (dominant).

3.  Entitlement to an initial disability rating in excess of 0 percent for scar, status post laceration top of the head.

4.  Entitlement to an initial disability rating in excess of 0 percent for a bilateral hearing loss disability from October 5, 2011 and in excess of 20 percent from July 23, 2013.

5.  Entitlement to an earlier effect date than July 23, 2013 for the grant of a 20 percent disability rating for a bilateral hearing loss disability.



REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney at Law 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1959 and from July 1959 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran requested a Board hearing, via November 2013 and October 2014 VA Form 9s.  In an August 2016 statement from the Veteran's representative, the hearing request was withdrawn.

Subsequent to the Statement of the Case (SOC) issued in October 2013 with respect to the increased rating claims on appeal, additional documents were associated with the Veteran's claims file, to include private medical records obtained by VA and submitted by the Veteran's representative.  While the Veteran filed his corresponding substantive appeal in November 2013 and evidence submitted by the Veteran and his representative is therefore subject to initial review by the Board, some of this evidence was obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claim are being withdrawn, the Board may proceed with the below action at this time.

The Board notes that a SOC dated in September 2014 addressed 14 issues and that an October 2014 VA Form 9 listed these issues.  These issues have not, however, been certified to the Board.  Absent certification, these issues are not before the Board at this time.  As outlined further below, in an August 2016 statement the Veteran and his representative requested withdrawal of his appeals.  Whether the August 2016 statements encompass the issues addressed in the September 2014 SOC is to be addressed by the AOJ, if necessary.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In an August 2016 statement, the Veteran stated that "I would like to withdraw my claims appeals that are on file with you at this time.  I don't want to [p]ursue the appeals any further."  An accompanying cover letter from the Veteran's representative stated that the Veteran "is submitting his formal withdrawal of all his appeals and cancelling his BVA Hearing...and any further action by the BVA with regard to all his claims on appeal."  

As such, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


